—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of disposition adjudging him to be a juvenile delinquent and conditionally discharging him after a period of one year, following a fact-finding determination that respondent committed acts that, if committed by an adult, would constitute the crime of sexual abuse in the first degree.
Viewing the evidence, as we must, in the light most favorable to the presentment agency (see, Matter of Jason B., 186 AD2d 481, 482; Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843), we conclude that the proof was legally sufficient to support the determination and that the determination was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The resolution of issues of credibility and *833disputed questions of fact are for the Trial Judge, whose determinations are accorded great weight (Matter of Kwan M., 159 AD2d 707; Matter of Michael D., supra, at 634).
We reject respondent’s argument that the presentment agency failed to prove by a preponderance of the evidence that respondent required supervision (see, Family Ct Act § 352.1 [2]). Although respondent was not placed on probation supervision, he was given a conditional discharge, one of the options open to Family Court (see, Family Ct Act § 352.2 [1] [a]). Imposing a conditional discharge allows jurisdiction of the matter to remain with Family Court and empowers Family Court to "modify or enlarge the conditions at any time prior to the expiration or termination of the period of conditional discharge” (Family Ct Act § 353.1 [2]). Given the circumstances presented by this case, we agree with Family Court’s conclusion that a conditional discharge was the appropriate disposition. We have examined respondent’s remaining argument and find it to be without merit. (Appeal from Order of Monroe County Family Court, Taddeo, J. — Juvenile Delinquency.) Present — Callahan, J. P., Lawton, Doerr and Davis, JJ.